            Case 1:19-cv-07530-LGS Document
      Jamaica Station
                                                29 Filed 05/20/20
                                      Phillip Eng         Paige Graves
                                                                       Page 1 of 2
      Jamaica, NY 11435-4380                    President          Vice President, General Counsel & Secretary
      718 558-8254 Tel
      718 657-9047 Fax
                                          Application GRANTED. Defendant's motion in limine, due May
                                          22, 2020, and the proposed sealed records at Dkt. No. 27 shall
                                          be filed under seal. Only Defendant Long Island Railroad,
                                          Andrew Muccigrosso, Esq., Plaintiff Janice Alley, Marc Wietzke,
                                          Esq. and Sean Constable, Esq. shall have access to the sealed
May 19, 2020                              motion in limine and the sealed records at Dkt. No. 27. SO
                                          ORDERED.
The Honorable Lorna G. Schofield          Dated: May 20, 2020
Thurgood Marshall United States Courthouse New York, New York
40 Foley Square, Rm. 2102
New York, NY 10007

via ECF

RE:      Alley v. LIRR 19 CV 7530 (LGS)
         Motion for Permission to File Under Seal

Dear Judge Schofield:

        Defendant LIRR respectfully submits this motion seeking permission to file its motion in
limine, which is due on May 22, 2020, under seal pursuant to I.D.3 of this Court's Individual
Rules and Procedures for Civil Cases. The proposed sealed records are submitted with this letter
under seal. Defendant anticipates filing records of the plaintiff’s treatment with Dr. Beth
Hollander exchanged by the plaintiff during discovery in support of its motion to preclude the
evidence relating to the subject matter discussed in the doctor’s records. LIRR’s memorandum of
law will discuss the subject of these records and refer to the records as exhibits.

        Federal courts have routinely held that medical records are not subject to the right to
public access and have sealed docket entries and redacted documents that contain this type of
information. See, e.g., Dilworth v. Goldberg, No. 10-CV-2224 JMF, 2014 U.S. Dist. LEXIS
106258, (S.D.N.Y. Aug. 1, 2014) ("[Documents] were properly redacted, as they comprised
Plaintiff's private medical records."); Hand v. New York City Transit Auth., No. 11-CV-997
(RRM) (MDG), 2012 U.S. Dist. LEXIS 120701, (E.D.N.Y. Aug. 26, 2012) ("Federal law
generally treats medical records as confidential . . . Thus, plaintiff's motion to seal is granted in
part with respect to portions of dockets sheets that include the aforementioned Employee
Medical History & Physician's Certification Form."); Wheeler-Whichard v. Doe, No. 10-CV-
0358S, 2010 U.S. Dist. LEXIS 88675 (W.D.N.Y. Aug. 25, 2010) ("The Court notes, however,
that this Court and other district courts routinely file medical records under seal … to protect
plaintiff's privacy interests in his medical records and, therefore, plaintiff's medical records only
shall be sealed."). Therefore, Defendant LIRR respectfully requests permission to file its motion
in limine under seal.

       An appendix listing the parties and attorneys who should be granted access to the sealed
documents if this motion is granted is attached hereto. Thank you for your consideration of this
request.




The agencies of the MTA

      MTA New York City Transit       MTA Metro-North Railroad        MTA Capital Construction
      MTA Long Island Rail Road       MTA Bridges and Tunnels         MTA Bus Company
         Case 1:19-cv-07530-LGS Document 29 Filed 05/20/20 Page 2 of 2



Yours etc.,
Paige Graves, Esq.
Vice-President, General Counsel & Secretary


_______/s/______________________________
By: Andrew Muccigrosso, Esq.


cc: Marc Wietzke, Esq. (via ECF)
